Citation Nr: 1511784	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  11-15 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from July 1973 to July 1976, and from November 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In October 2014 the Board remanded the case for further development regarding the appeal.

The issue of entitlement to service connection for peripheral artery disease has been raised by the Veteran in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for hemorrhoids.  Service treatment records include the report of an April 1991 separation examination, which shows that on examination of the anus and rectum, the examiner circled the word hemorrhoids in the report, indicating the presence of hemorrhoids.  The report of a May 1991 separation examination also shows that on examination, the examiner indicated hemorrhoids were present.

Service treatment records show that at a May 1993 examination for the purpose of U.S. Army Reserve enlistment, on examination the examiner indicated the presence of hemorrhoids. 

During a November 2014 VA examination the examiner noted on review of the record, that the record showed that the Veteran had had a diagnosis of internal or external hemorrhoids.  The Veteran reported that he was told in service that he had hemorrhoids, which he treated with Preparation H, and that this had "cleared."  

The Veteran also reported that he believed that he presently had hemorrhoids, and wanted to undergo sigmoidoscopy/colonoscopy to confirm this.  He reported that he has blood from his hemorrhoids and gets clear with warm water, and no other treatment presently.  

On examination, the report contains findings of "normal; no external hemorrhoids, anal fissures or other abnormalities." After examination the report concluded with an opinion that on review of records, the Veteran's history, and physical examination, there were "no hemorrhoids externally at the current examination."  The examiner stated that there were no colonoscopy/ sigmoidoscopy reports seen (on file) to comment on any presence of internal hemorrhoids.  Lastly, the examiner stated that she was unable to locate any records in service with treatment of hemorrhoids. 

Despite the absence of any records in service showing treatment of hemorrhoids, there are service treatment records indicating the presence of hemorrhoids in service, for which the Veteran has reported self-treatment at that time.  While the examiner addressed whether the examination showed the presence of external hemorrhoids, the examination report did not provide a diagnosis with respect to the presence or not of any internal hemorrhoids.   

An examination is necessary in order to obtain diagnosis and opinion, as to whether the Veteran currently has internal or external hemorrhoids, or residuals of internal or external hemorrhoids, which are at least as likely as not related to his military service; or to a service-connected disability, to specifically include hypertension as claimed by the Veteran.  Notably, in a statement dated and received in December 2014, the Veteran indicated his desire to undergo colonoscopy in order to examine for the presence of internal hemorrhoids, noting that in August 2014, VA had previously suggested a colonoscopy be performed as part of the Veteran's "Over Age 60 Screening Physical Examination" 

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent outstanding VA and private medical records of treatment of the Veteran for the claimed hemorrhoids condition.

2.  Notify the Veteran that he may submit lay evidence of any continuity of relevant symptoms, to include statements from others familiar with the Veteran's complaints of symptoms, referable to any hemorrhoid problems during or since service; or since signs or symptoms of his hypertension developed.  

3.  After completion of the above, schedule the Veteran for a VA examination by an appropriate physician specialist to determine the nature extent, onset and likely etiology of any external or internal hemorrhoids present.  The claims file (i.e., any paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) and copy of this remand must be made available to and reviewed by the examiner.  

Conduct all examination and diagnostic testing necessary and permitted by the Veteran to evaluate and diagnose any external or internal hemorrhoid disorder present.   

The examiner is to elicit from the Veteran a history of related symptoms during and since active service, and of pertinent symptoms since any signs or symptoms of his hypertension developed.

The examiner is to identify any present internal hemorrhoids, external hemorrhoids, or residuals of any such hemorrhoids, present.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently-diagnosed internal or external hemorrhoids disorder:

(i) had its onset in service or is related to service (the Veteran had two periods of active service, from July 1973 to July 1976, and from November 1990 to June 1991); or 
(ii) is proximately due to or the result of, or aggravated (permanent worsening beyond the natural progression of the disease) by, a service-connected disability, to include hypertension.

All opinions must be supported by a thorough rationale. 

4.  Following any additional development deemed appropriate, readjudicate the Veteran's claim.  If the benefit sought is not granted, an appropriate supplemental statement of the case must be issued.  The Veteran and the representative must be afforded an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

